IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 74,843


EX PARTE RONALD D. JOHNSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of possession with intent to deliver cocaine and
punishment was assessed at twenty-five years imprisonment.  Applicant's appeal was dismissed. 
Johnson v. State, 84 S.W.3d 658 (Tex. Crim. App. 2002).
	Applicant contends that he was denied his right to a meaningful appeal when his counsel failed
to timely file a notice of appeal in compliance with Tex. R. App. P. 25.2(b)(3).  The trial court has
entered findings of fact and conclusions of law, based upon the record, in which it concludes that
Applicant has been deprived of his meaningful right to appeal, and recommends that an out-of-time
appeal be granted.
	Relief is granted.  Applicant is entitled to an out-of-time appeal in cause number 0778983 in the
180th Judicial District Court of Harris County.  Applicant is ordered returned to that point in time at
which he may give written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits shall be
calculated as if the sentence had been imposed on the date that the mandate of this Court issues.  We
hold that should applicant desire to prosecute an appeal, he must take affirmative steps to see that
written notice of appeal is given within thirty days after the mandate of this Court has issued.
	All other claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim. App. 1997).
 
DELIVERED: December 10, 2003
DO NOT PUBLISH